     Case 2:21-cv-03452-AB-MAR Document 1 Filed 04/22/21 Page 1 of 9 Page ID #:1




 1   RALPH M. PHILLIPS, ESQ. (SBN 64481)
     DANIEL R. BARTH, ESQ. (SBN 274009)
 2
     LEVY PHILLIPS, APC
 3   20700 Ventura Blvd., Suite 320
     Woodland Hills, CA 91364
 4
     Telephone: (818) 797-5777
 5   Facsimile: (818) 797-5794
     Email: rmp@levyphillipslaborlaw.com
 6
            dbarth@levyphillipslaborlaw.com
 7
     Attorneys for Plaintiff/Petitioner,
 8
     NABET-CWA, Local 53
 9

10                        UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12

13     NATIONAL ASSOCIATION OF                       CASE NO.: 2:21-cv-03452
       BROADCAST EMPLOYEES AND
14
       TECHNICIANS, THE
                                                     COMPLAINT AND
15     BROADCASTING AND CABLE                        PETITION TO COMPEL
       TELEVISION WORKERS SECTOR OF                  ARBITRATION
16
       THE COMMUNICATIONS WORKERS
17     OF AMERICA, LOCAL 53, AFL-CIO-
       CLC
18

19                  Plaintiff/Petitioner,
20
                    v.
21
       KMEX-TV, AN UNINCORPORATED
22
       DIVISION OF UNIVISION
23     TELEVISION GROUP, INC.
24

25                  Defendant/Respondent.
26
27

28
                                              1
                         COMPLAINT AND PETITION TO COMPEL ARBITRATION
     Case 2:21-cv-03452-AB-MAR Document 1 Filed 04/22/21 Page 2 of 9 Page ID #:2




 1         Plaintiff/Petitioner National Association of Broadcast Employees and
 2   Technicians, the Broadcasting and Cable Television Workers Sector of the
 3   Communications Workers of America, Local 53, AFL-CIO-CLC (“Petitioner” or
 4   “Union”) alleges as follows:
 5         1.    This is an action for an order compelling arbitration pursuant to the
 6   terms of a collective bargaining agreement between Petitioner and the
 7   Defendant/Respondent KMEX-TV, an unincorporated division of Univision
 8   Television Group, Inc. (“Respondent” or “KMEX”).
 9
                                         PARTIES
10

11         2.    Petitioner is a labor organization representing employees in industries
12   affecting commerce within the meaning of Section 301 of the Labor Management
13   Relations Act (“LMRA”) [29 U.S.C. § 185], and as defined under 29 U.S.C. §§
14   142(3) and 152(5). Through its duly authorized officers and agents, Petitioner
15   represents employees in Southern California, including in the Central District of
16   California, for purposes of collective bargaining regarding their wages, hours and
17   other terms and conditions of employment.
18         3.    Respondent is a commercial television station broadcasting in the
19   Spanish language located in Los Angeles, California and, at all material times, has
20   been an employer within the meaning of Section 301 of the LMRA, and as defined
21   under 29 U.S.C §§ 142(3) and 152(2). Respondent is an unincorporated division of
22   Univision Television Group, Inc. (“Univision”), a Delaware corporation, and exists
23   and does business in the Central District of California. Respondent employs
24   members of Petitioner in Los Angeles, California. Respondent’s operations affect
25   interstate commerce within the meaning of 29 U.S.C. §§ 142(1), 152(6), 152(7) and
26   185(a).
27

28
                                            2
                       COMPLAINT AND PETITION TO COMPEL ARBITRATION
     Case 2:21-cv-03452-AB-MAR Document 1 Filed 04/22/21 Page 3 of 9 Page ID #:3




 1
                              JURISDICTION AND VENUE
 2

 3         4.     Jurisdiction is conferred upon this Court by Section 301(c) of the
 4   LMRA, 29 U.S.C. § 185(c); 28 U.S.C. §1331; and 28 U.S.C. §1337(a).
 5         5.     Venue is proper in this District under Sections 301(a) of the LMRA,
 6   29 U.S.C. § 185(a); and 28 U.S.C §§ 1391(b) and (d).
 7
                           FOUNDATIONAL ALLEGATIONS
 8

 9         6.     Petitioner and Respondent have been parties to multiple successive
10   collective bargaining agreements (“CBAs”) for many years. The current CBA has
11   an effective date of 2016 to 2020 (“2016 CBA”) and has been extended until the
12   parties agree upon a successor CBA which is currently being negotiated. The
13   previous CBA had an effective date of 2012 to 2016 (“2012 CBA”) (hereinafter the
14   2016 CBA and 2012 CBA are referred to collectively as the “CBAs”). The CBAs
15   govern the employment of various classifications of employees in Respondent’s
16   Los Angeles, California office. A true and correct copy of the 2016 CBA is attached
17   hereto as Exhibit 1. A true and correct copy of relevant excerpts of the 2012 CBA
18   are attached hereto as Exhibit 2.
19         7.     Article X of both CBAs establishes binding procedures for the
20   presentation, adjustment and arbitration of grievances. Specifically, Article X,
21   Section 10.01 provides: “In the event any dispute or grievance shall arise
22   concerning the interpretation or application of this Agreement, the issue shall be
23   resolved” in accordance with the procedures set forth in Article X, including final
24   and binding arbitration for any grievances referred to arbitration. Ex. 1, pp. 36-37;
25   Ex. 2, pp. 103-104.
26         8.     The CBAs contain broad job security provisions which prohibit
27   subcontracting and other transfers of covered work to non-union employees. Article
28
                                             3
                        COMPLAINT AND PETITION TO COMPEL ARBITRATION
     Case 2:21-cv-03452-AB-MAR Document 1 Filed 04/22/21 Page 4 of 9 Page ID #:4




 1   VI, Section 6.01 provides that, subject to limited exceptions, “only employees
 2   covered by the Agreement shall perform work covered by the Agreement.” Article
 3   VI, Section 6.07 lists specific functions that may be performed only by bargaining
 4   unit employees, including “live to air master control switching.” Ex. 1, pp. 14, 25;
 5   Ex. 2, pp. 93, 94.
 6         9.     Article XII, Section 12.01 of the CBAs limits Respondent’s right to
 7   terminate employees only for “cause.” Ex. 1, p. 43; Ex. 2, p. 108.
 8         10.    Article XX of the CBAs contains provisions pertaining to layoffs,
 9   including the order of layoffs, seniority rights and re-hire rights for laid off
10   employees. Ex. 1, pp. 61-65; Ex. 2, pp. 109-113.
11         11.    In 2014, Respondent transferred certain work covered by the CBA –
12   known as “Master Control” work – to a non-union “hub” in Houston operated by
13   Respondent’s parent corporation, Univision. As a consequence of this transfer of
14   work, all of Respondent’s regular, full-time Master Control Technical Directors
15   (MCTDs) were reassigned to other positions then-occupied by “per diem
16   employees” (those hired on a day-to-day basis), resulting in the displacement of
17   these per diem employees.
18         12.    On November 6, 2014, Petitioner filed a grievance (Grievance No.
19   KMEX 14-04) challenging the transfer of Master Control work to the Univision
20   “hub” and thereafter referred it to arbitration pursuant to Article X of the CBA. The
21   arbitration was heard by Impartial Arbitrator Kenneth A. Perea over five (5) days
22   in 2015 and 2016.
23         13.    On December 3, 2016, Arbitrator Perea issued an arbitration award
24   (“Award”) in favor of Petitioner, a true and correct copy of which is attached hereto
25   as Exhibit 3. In the Award, Arbitrator Perea held that Respondent violated Article
26   VI, Section 6.01(c) of the CBA by transferring Master Control work to Univision’s
27   Houston “hub” and ordered Respondent to restore the status quo ante by returning
28
                                               4
                          COMPLAINT AND PETITION TO COMPEL ARBITRATION
     Case 2:21-cv-03452-AB-MAR Document 1 Filed 04/22/21 Page 5 of 9 Page ID #:5




 1   the Master Control work to Respondent’s Los Angeles facilities. Arbitrator Perea
 2   remanded implementation of the remedy to the parties with instructions that the
 3   parties also consider the “appropriate remedy regarding the Employer’s
 4   discontinued use of per diem employees . . . .” Ex. 3, p. 141.
 5         14.       Shortly after the issuance of the Award, Respondent filed a motion for
 6   re-consideration with Arbitrator Perea. On February 22, 2017, Arbitrator Perea
 7   issued a Supplemental Award denying Respondent’s motion and re-issuing the
 8   same remedy. A true and correct copy of the Supplemental Award is attached hereto
 9   as Exhibit 4.
10         15.       Thereafter, consistent with Arbitrator Perea’s order of remand, the
11   parties commenced negotiations concerning the appropriate remedy. On or about
12   September 15, 2017, the parties entered into a settlement agreement (“Settlement
13   Agreement”) regarding the remedy. A true and correct copy of the Settlement
14   Agreement is attached hereto as Exhibit 5.
15         16.       In negotiating the Settlement Agreement, Respondent’s overriding
16   objective was to obtain the right to continue using its non-union employees at the
17   Houston “hub” to perform Master Control work. Respondent was willing to, and
18   did, make substantial concessions to Petitioner to secure this right. The Settlement
19   Agreement reflects this bargain. Petitioner granted Respondent the right to continue
20   using the Houston “hub” to perform Master Control work. In exchange, Respondent
21   agreed to numerous far-reaching promises concerning the employment rights and
22   job security of bargaining unit employees. One such promise was that Respondent
23   would permanently add five (5) new full-time staff positions to the bargaining unit:
24   one Tech Operator, one Assignment News Editor, one News Coordinator, one
25   morning Producer and one mid-day Producer.
26
27

28
                                               5
                          COMPLAINT AND PETITION TO COMPEL ARBITRATION
     Case 2:21-cv-03452-AB-MAR Document 1 Filed 04/22/21 Page 6 of 9 Page ID #:6




 1         17.       Following the execution of the Settlement Agreement, Respondent
 2   hired five (5) new staff employees as required by the Agreement. One of them was
 3   Thomas Perezgallo (“Perezgallo”) who was hired as a Tech Operator.
 4         18.       Perezgallo remained employed by Respondent until May 15, 2020. On
 5   that date, Respondent laid off Perezgallo in violation of the Settlement Agreement.
 6   On or about December 15, 2020, Petitioner filed a grievance, denominated KMEX
 7   20-06 (“Grievance”), alleging that Respondent breached the Settlement Agreement
 8   by laying off Perezgallo. A true and correct copy of the Grievance is attached hereto
 9   as Exhibit 6.
10         19.       In or about January 2021, Petitioner referred the Grievance to
11   arbitration in accordance with Article X of the CBA. However, Respondent has
12   refused to arbitrate the Grievance on the asserted grounds that the Settlement
13   Agreement does not expressly incorporate the CBA’s grievance and arbitration
14   procedure. Respondent’s refusal to arbitrate the Grievance is reflected in email
15   communications between Respondent’s counsel Angel Ortiz (“Ortiz”) and
16   Petitioner’s President Steve Ross, dated January 12, 2021; and in a subsequent
17   email exchange between Ortiz and Petitioner’s counsel, Ralph Phillips (“Phillips”),
18   dated April 1, 2021. A true and correct copy of the foregoing correspondence is
19   attached hereto as Exhibits 7 and 8, respectively.
20
          CLAIM FOR RELIEF – ORDER COMPELLING ARBITRATION
21

22         20.       Petitioner incorporates by reference the allegations contained in
23   Paragraphs 1 to 19, above.
24         21.       Petitioner and Respondent entered into a valid, binding and
25   unconditional Settlement Agreement to implement the remedy ordered by
26   Arbitrator Perea in his Award and Supplemental Award.
27

28
                                               6
                          COMPLAINT AND PETITION TO COMPEL ARBITRATION
     Case 2:21-cv-03452-AB-MAR Document 1 Filed 04/22/21 Page 7 of 9 Page ID #:7




 1            22.   The Settlement Agreement required Respondent to, inter alia,
 2   permanently hire a Tech Operator. Respondent breached the Settlement Agreement
 3   by laying off the Tech Operator (Thomas Perezgallo) hired pursuant to the
 4   Agreement.
 5            23.   The United States Supreme Court has held that “where a contract
 6   contains an arbitration clause, there is a presumption of arbitrability” and that an
 7   “order to arbitrate the particular grievance should not be denied unless it may be
 8   said with positive assurance that the arbitration clause is not susceptible of an
 9   interpretation that covers the asserted dispute.” AT&T Technologies v.
10   Communications Workers of America, 475 U.S. 643, 650 (1986) (internal
11   quotations and citations omitted). The presumption of arbitration is “particularly
12   potent if the arbitration clause is broad.” Dennis L. Christensen Gen’l Bldg.
13   Contractor v. Southern Calif. Conf. of Carpenters, 952 F.2d 1073, 1077 (9th Cir.
14   1991).
15            24.   Ninth Circuit precedent holds that “a collective bargaining agreement
16   is not limited solely to the specific provisions of the basic labor contract formally
17   executed by the parties, but it may also include, among other things, written side
18   agreements . . . entered into by the parties to the collective bargaining relationship,
19   including settlement agreements.” Inlandboatmens Union of Pac. v. Dutra Grp.,
20   279 F.3d 1075, 1079 (9th Cir. 2002) (emphasis added), overruled on other grounds
21   by Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014).
22            25.   The Ninth Circuit has also held that disputes arising under settlement
23   agreements “must be arbitrated if the dispute relates to a subject that is within the
24   scope of the CBA’s arbitration clause.” Dutra, 279 F.3d 1080. Thus, an arbitration
25   clause “will apply to a dispute over a [settlement] agreement to the same extent that
26   it would govern any other disagreement between the parties.” Id. at 1081.
27

28
                                              7
                         COMPLAINT AND PETITION TO COMPEL ARBITRATION
     Case 2:21-cv-03452-AB-MAR Document 1 Filed 04/22/21 Page 8 of 9 Page ID #:8




 1          26.     The 2016 CBA has a broad arbitration clause that covers “any dispute
 2   or grievance . . . concerning the interpretation or application of [the CBA].” Ex. 1,
 3   p. 36. The Settlement Agreement draws its essence from subjects contained in the
 4   CBA – job security, employment rights, lay off rights, etc. – and is itself part of the
 5   CBA. See Dutra 279 F.3d at 1079. The Grievance raises a dispute concerning the
 6   interpretation and application of the Settlement Agreement and, by extension, the
 7   CBA (e.g., whether the layoff of Perezgallo was permissible). Therefore, the
 8   Grievance is covered by the CBA’s arbitration clause.
 9          27.     At all relevant times, Petitioner has complied with all terms of the
10   parties’ CBAs and with the terms of the Settlement Agreement. Respondent has
11   failed to comply with the CBA’s grievance and arbitration procedure by refusing to
12   submit the Grievance for resolution pursuant to said grievance and arbitration
13   procedure. Petitioner accordingly requests an order compelling Respondent to
14   submit the Grievance to arbitration.
15          28.     Petitioner has been required to expend funds for counsel to prosecute
16   this action. Respondent’s unilateral refusal to comply with the clear and express
17   arbitration provisions of the CBA has been in bad faith and without justification,
18   entitling Petitioner to an award of reasonable attorney’s fees.
19
                                   PRAYER FOR RELIEF
20

21          WHEREFORE, Petitioner respectfully prays as follows:
22          1.      For an Order compelling Respondent to arbitrate the Grievance
23   pursuant to the grievance and arbitration procedure in the parties’ collective
24   bargaining agreement;
25          2.      For reasonable attorneys’ fees incurred by Petitioner in prosecuting
26   this action;
27          3.      For costs of suit incurred herein; and
28
                                              8
                         COMPLAINT AND PETITION TO COMPEL ARBITRATION
     Case 2:21-cv-03452-AB-MAR Document 1 Filed 04/22/21 Page 9 of 9 Page ID #:9




 1        4.    For such other and further relief as the Court deems just and proper.
 2

 3   Dated: April 22, 2021                      Respectfully submitted,
 4
                                                LEVY PHILLIPS, APC
 5

 6
                                          By:   /s/ Daniel R. Barth
 7                                              Ralph M. Phillips, Esq.
                                                Daniel R. Barth, Esq.
 8
                                                Attorneys for Plaintiff/Petitioner,
 9                                              National Association of Broadcast
                                                Employees and Technicians,
10
                                                the Broadcasting and Cable
11                                              Television Workers Sector of the
12
                                                Communications Workers of
                                                America, Local 53, AFL-CIO-CLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                           9
                      COMPLAINT AND PETITION TO COMPEL ARBITRATION
